Citation Nr: 0117163	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

5.  Entitlement to secondary service connection for a right 
knee disorder.

6.  Entitlement to secondary service connection for a left 
hip disorder.

7.  Entitlement to secondary service connection for a right 
hip disorder.

8.  Entitlement to restoration of a 20 percent rating for 
lumbosacral strain, spina bifida occulta at L5-S1, effective 
April 1, 1998.

9.  Entitlement to a current increased rating, in excess of 
20 percent, for lumbosacral strain, spina bifida occulta at 
L5-S1..


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
January 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from 
a January 1998 rating decision in which the RO denied service 
connection for a cardiovascular disorder, bilateral defective 
hearing, tinnitus, and PTSD, denied secondary service 
connection for a right knee disorder, a left hip disorder and 
a right hip disorder, and reduced a rating for lumbosacral 
strain, spina bifida occulta at L5-S1, from 20 percent 
disabling to 10 percent disabling, effective April 1, 1998.  
The veteran appealed and was afforded a hearing at the RO in 
August 1998.  His claims were denied by the hearing officer 
in a December 1998 supplemental statement of the case (SSOC).


Most recently, the RO denied a claim for a total rating for 
compensation purposes based on individual unemployability 
(TDIU) due to service-connected disabilities in an October 
1999 rating decision.  The veteran did not appeal the October 
1999 rating decision and that issue is not before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  Service connection for lumbosacral strain, spina bifida 
occulta at L5-S1 was granted in January 1996 and a 20 percent 
rating was assigned based on a finding that the veteran had 
painful and limited range of motion in the low back and 
considerable muscle spasm in all of the musculature of the 
lower back and both sacroiliac joints.

2.  The veteran did not appear for a routine examination of 
his low back disorder in October 1997.

3.  Clinical findings of record at the time of the January 
1998 rating decision which reduced the veteran's low back 
disorder to 10 percent disabling continued to demonstrate 
treatment for chronic low back pain and the presence of 
muscle spasm; there was no comment in the treatment records 
as to functional loss.


CONCLUSION OF LAW

Restoration of a 20 percent rating for lumbosacral strain, 
spina bifida occulta at L5-S1 is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.105(e), 4.71a, Diagnostic Code 5295 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2000) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  In this case, the veteran was notified 
of the RO's intent to reduce his 20 percent rating by a 
letter dated in November 1997 after the veteran failed to 
appear for a routine examination.  Thereafter, he was 
afforded an opportunity for a predetermination hearing and 
given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. § 3.105(e), (h).

Final action to reduce the 20 percent rating was taken 
pursuant to § 3.105(e) in the January 1998 rating decision.  
The veteran was informed of this decision by letter and the 
reduction was made effective beginning April 1, 1998.  
Consequently, it appears that the RO did not violate any of 
the procedures required under § 3.105--he was notified of his 
rights, given an opportunity for a hearing and time to 
respond, and the reduction was made effective no sooner than 
permitted ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(h)(2)(i).  It 
should also be pointed out that the reduction, made effective 
within less than five years of the award of the 20 percent 
rating, is not governed by the provisions of 38 C.F.R. 
§ 3.344 regarding stabilization of ratings.  See 38 C.F.R. 
§ 3.344(c) (2000).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.

At the time that service connection was granted and a 20 
percent disability rating assigned, the RO relied on clinical 
findings from a March 1995 VA examination 

which showed painful and limited range of motion of the 
lumbosacral spine and a considerable amount of spasm of all 
of the musculature of the low back and both sacroiliac 
joints.

After the veteran failed to appear for a routine examination, 
the RO proposed to reduce the veteran's rating.  At the time 
the RO implemented the reduction in rating in the January 
1998 rating decision, and based on the circumstances for the 
proposed reduction, there was no current VA examination 
report of record.  The RO reported clinical findings which 
were contained in VA treatment records.  Appellate review of 
the clinical findings at the time of the January 1998 rating 
decision reveal that the veteran continued to be treated for 
complaints of chronic low back pain and limited motion.  
There are references in the record to the presence of muscle 
spasm.  It is significant that these are the same symptoms 
experienced by the veteran at the time service connection was 
originally granted in 1996, and for which a 20 percent rating 
had been assigned.

Where an RO elects to review outpatient treatment records to 
determine continued entitlement to a certain rating in a case 
where a veteran fails to report for a scheduled VA 
examination, it is appropriate that the decision be made 
consistent with clinical findings in the outpatient treatment 
records.  Here, the outpatient treatment records, while not 
comprehensive enough to address the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), nevertheless were sufficient to 
support continuance of a 20 percent rating.  Accordingly, the 
20 percent rating for the low back disorder must be restored, 
effective April 1, 1998.


ORDER

Entitlement to the restoration of a 20 percent rating for 
lumbosacral strain, spina bifida occulta at L5-S1 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

Primary and Secondary Service Connection

The veteran maintains that he should be service-connected for 
a cardiovascular disorder, hearing loss, tinnitus, and PTSD, 
as they are related to his period of military service, and a 
right knee disorder and bilateral hip disorders as secondary 
to his service-connected low back disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R.§ 3.310(a) (2000);  Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 

477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has denied the veteran's claims of entitlement to 
service connection for a cardiovascular disorder, hearing 
loss, tinnitus, and PTSD, and secondary service connection 
for a right knee disorder and bilateral hip disorders on the 
basis that the veteran did not submit well grounded claims 
for these disabilities.  Against this background, and with 
consideration of the recently enacted Veterans Claims 
Assistance Act of 2000, the Board finds that a remand is 
warranted for additional development of these claims.  In 
addition, the Board finds that a remand is required on the 
issue of entitlement to a current increased rating in excess 
of 20 percent for lumbosacral strain, spina bifida occulta, 
L5-S1, to comply with a precedent decision of the Court.


Cardiovascular disorder

At the time of his enlistment, the veteran reported a history 
of a heart attack in 1983.  The military physician noted that 
the veteran was examined in 1983 for a possible heart attack, 
but his symptoms were ultimately diagnosed as indigestion.

The veteran's service medical records reveal that he was 
treated on several occasions for complaints of chest pain.  
However, there is no evidence of a diagnosis of cardiac 
pathology in service, at the time of separation, or within 
one year of the veteran's discharge from service.  In 1994, 
the diagnostic impression was costochondritis.  Clinical 
records specifically found no indication of coronary artery 
disease.

On VA general medical examination in March 1995, the veteran 
reported that he had sustained a "minor heart attack" in 
service in 1993 and was hospitalized for 10 days in the 
intensive care unit.  He indicated that after his discharge 
from service, he was hospitalized at a civilian hospital by 
the name of Metroplex Hospital in Killeen, Texas.  He then 
spent four days at the Waco, Texas VA hospital but was never 
admitted.  He reported taking both long and short-acting 
nitroglycerin to relieve his chest pain.  On examination, the 
veteran's lungs were clear to percussion and auscultation.  
Cardiovascular examination was reported to be normal.  No 
edema or cyanosis was present.  The veteran's blood pressure 
was 104/64, with pulse of 70 and respiration of 18.  There 
are no records from Metroplex Hospital in Killeen, Texas, or 
from the VA hospital in Waco, Texas, which have been 
associated with the claims folder.

In December 1995, the veteran was hospitalized at a VA 
hospital in Buffalo, New York to rule out a myocardial 
infarction after complaining of retrosternal chest pain for 
the previous three days, associated with shortness of breath 
and nausea.  An electrocardiogram (EKG) showed a normal sinus 
rhythm without signs of an acute myocardial infarction.  A 
stress test was conducted and indicated that the veteran was 
able to perform up to 13 METS (100% of age-predicted maximum 
workload).  There were no anginal symptoms and no significant 
arrhythmias.  On physical examination, the veteran's heart 
had a regular rate and rhythm with no murmur or S3.  The 
veteran's complete blood chemistry was reported to be within 
normal limits.  The veteran was discharged after two days, 
having been ruled out for a myocardial infarction.  No 
cardiovascular disorder was diagnosed.

Private treatment records include several reports of chest 
pain by the veteran and an emergency room visit at Lockport 
Memorial Hospital in Lockport, New York, for complaints of 
chest pain in July 1996.  A subsequent chest x-ray was 
reported to be normal.  The veteran was admitted with a 
diagnosis of unstable angina.  There was some evidence of an 
incomplete right bundle branch block, without any definite 
cardiac pathology noted.  The veteran was advised to undergo 
an angiogram at the VA medical facility to determine whether 
there was any organic pathology to 

account for his chest pain.  The veteran declined and left 
against medical advice.  No cardiovascular disorder was 
diagnosed.

In February 1998, the veteran was seen in the emergency room 
of the Niagara Falls Memorial Medical Center for complaints 
of chest pain.  Chest x-rays were negative for chest 
abnormalities and EKG findings were reported to be within 
normal limits.

VA outpatient treatment records in July 1998 note that the 
veteran complained of chest pain while being treated for low 
back pain.  The veteran refused to allow VA medical personnel 
to conduct diagnostic studies to identify the presence of any 
cardiovascular disorder and left the facility against medical 
advice.

At his RO hearing in August 1998, the veteran indicated that 
he had sustained a heart attack in service.  He did not 
remember the date of his heart attack, but said that he was 
hospitalized at Ft. Polk, Louisiana in the Army hospital.  
The RO has not attempted to obtain the veteran's treatment 
records from Ft. Polk, Louisiana Army hospital.

In summary, the claims folder does not contain a current 
diagnosis of a cardiovascular disorder.  The veteran was 
noted to have angina on a few occasions, but no 
cardiovascular disease has been documented.  While the 
veteran was treated in service for complaints of chest pain, 
no cardiac pathology was diagnosed in service or within one 
year of service discharge.  Moreover, there is no physician 
of record in this case who has linked a current 
cardiovascular disorder to the veteran's military service or 
presumptive one year period following service.  However, 
insofar as there are medical records which have not been 
associated with the claims folder, and in light of the 
recently enacted provisions of the Veterans Claims Assistance 
Act of 2000, the Board finds it appropriate to remand this 
issue for further action.



Hearing Loss and Tinnitus

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of service.  Appellate review 
of the claims folder is negative for diagnoses of hearing 
loss or tinnitus in service, hearing loss within the first 
post-service year, as well as for current diagnoses of 
hearing loss or tinnitus.

As noted above, in the rating action on appeal, the RO denied 
the veteran's claims for service connection as not well 
grounded.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), however, 
eliminated any duty on the part of a claimant to submit a 
well grounded claim, and it significantly added to and 
amended the statutory law concerning VA's duties when 
processing claims for VA benefits.  Given those changes, the 
Board finds that a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and to allow the RO the opportunity 
to re-adjudicate the claims on the merits.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


An Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

The veteran's DD-214 reveals that he had one year and one 
month of foreign service.  He did not receive any medals, 
badges, or citations which would denote participation in 
combat.  The veteran's military occupational specialty (MOS) 
was combat engineer.  The veteran's service personnel records 
reflect that the veteran 

participated in "Operation Just Cause" in Panama from 
December 1989 through January 1990.  There is no confirmation 
that the veteran was in Southwest Asia during the Persian 
Gulf War.

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of an acquired psychiatric 
disorder, to include PTSD.  In September and 
October 1988, the veteran was seen in the acute medical care 
center for complaints of stress.  He denied nervousness, 
suicidal  feelings or thoughts of harming himself.  He 
reported that he had not been sleeping because of worrying 
about his brother who had suffered a stroke and his 
grandfather who was being treated for cancer.

Post-service medical records show that the veteran has been 
followed at the Buffalo, New York VAMC for psychiatric 
symptoms including depression with paranoid features and 
PTSD.  The veteran was seen in July 1996 for complaints which 
included reports of nightmares and flashbacks from his 
service in Panama.  The veteran was given a psychiatric 
referral for possible PTSD; the veteran failed to return 
calls or respond to follow-up for evaluation and assessment 
for psychiatric symptoms.  The veteran was seen for 
counseling in February 1997 and noted to have a history of 
anxiety and possible depression.  A social worker reported a 
working diagnosis of rule out PTSD and recommended that the 
veteran see a psychiatrist for evaluation.  The impression of 
the psychiatrist was PTSD, major depression.

The veteran was hospitalized at a VA hospital from April 30, 
1997, through May 20, 1997, due to complaints of increasing 
flashbacks and decreased sleep.  During that hospitalization, 
the veteran reported a stressor in service in which he saw a 
close friend, identified as Private Ivan, killed.  The MMPI 
was administered to the veteran, but a notation in the 
hospital record indicated that the results were invalid after 
the veteran was observed asking other patients how to answer 
some of the questions and for taking much longer than 
normally required to complete the testing.  Formal 
neuropsychological testing concluded that the veteran 
appeared to be malingering on at least some parts of the 
neuropsychological examination; 


memory was well within normal limits despite the veteran's 
complaints, and the authenticity of reported auditory 
comprehension problems was questioned.

At his hearing in August 1998, the veteran testified that he 
killed between 40 and 45 people, all soldiers in the Panama 
armed forces, during his service in Panama.  He also 
indicated that he killed one civilian when she was used as a 
human shield for a 
Panamanian soldier who was killed.  The veteran stated that 
three of his best friends were killed in Panama.  He 
remembered only one by name, an individual identified as 
Private Pierce.  The veteran testified that he served in the 
Persian Gulf and destroyed a bunker in which some people were 
hiding.  The veteran described experiencing nightmares every 
two weeks about the incidents that took place in Panama.  The 
veteran denied receiving any psychiatric treatment in 
service, but reported that he went on a drinking binge to 
deal with his actions.  The veteran reported losing his 
temper and nearly cutting a man's throat four months earlier 
at his place of employment.  The veteran indicated that he 
had been seen for psychiatric treatment at the Buffalo, New 
York VA Medical Center (VAMC) within one year of his 
discharge from service.  The veteran's girlfriend testified 
that the veteran had gone down hill in the last few years 
because of problems with his back, his knee, and flashbacks.

Evidence was received from the Social Security Administration 
which shows that the veteran was awarded disability benefits 
due to non-service connected PTSD and a personality disorder.

The RO had sent the veteran a letter requesting information 
about his claimed stressors to support his claim for 
entitlement to service connection for PTSD.  The veteran did 
not respond.  At his August 1998 RO hearing and in VA medical 
records, however, the veteran has related following stressful 
incidents in service:  (1) witnessing the death of Private 
Ivan; and (2) witnessing the death of Private Pierce.  The RO 
has not made any effort to verify the veteran's reported 
stressors.  With regard to these claimed events, we are now 
governed by the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  On remand, the RO should attempt to verify 

the veteran's reported stressors.  Thereafter, the veteran 
should be afforded a VA psychiatric examination to ascertain 
the presence of an acquired psychiatric disorder, to include 
PTSD, and if present, a medical opinion as to whether it is 
related to the veteran's period of military service.


Right Knee Disorder and Bilateral Hip Disorders

On VA examination in October 1998, the veteran's right knee 
was reported to be normal.  There was no swelling, evidence 
of joint effusion, redness, scars, crepitation on passive 
range of motion, or pain on palpation.  Stress testing 
revealed all ligaments were intact.  Range of motion testing 
in the right knee showed extension possible to 0 degrees and 
flexion possible to 135 degrees with no report of pain.  X-
rays of the right knee were negative for any bone or joint 
abnormality.  The veteran did not report any complaints 
related to his left hip or right hip and no diagnoses were 
made with respect to either the veteran's left hip or right 
hip.

Medical records received from the Social Security 
Administration were reviewed and are negative for diagnoses 
involving the veteran's right knee, left hip or right hip.

On VA orthopedic examination in July 1999, the veteran was 
diagnosed with chronic lumbosacral strain.  No clinical 
findings were reported and no diagnoses were made concerning 
the veteran's right knee, left hip or right hip.

The claims folder does not currently contain diagnosed 
disorders of the right knee, left hip or right hip.  No 
physician of record has related any current disorder of the 
right knee, left hip or right hip to the veteran's service-
connected low back disorder.  However, consistent with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 

106-475, 114 Stat. 2096 (2000), the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and to 
allow the RO the opportunity to re-adjudicate the claims on 
the merits.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard, supra.


Increased Rating

As regards the veteran's claim of entitlement to a current 
increased rating for lumbosacral strain, spina bifida occulta 
at L5-S1, this disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.171a, Diagnostic Code 5295.  That 
Diagnostic Code provides that lumbosacral strain with 
characteristic pain on motion is rated 10 percent disabling.  
38 C.F.R. § 4.171a, Diagnostic Code 5295 (2000).  When there 
is lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is assigned.  Id.  
Severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, is rated 40 percent 
disabling.  Id.  Also, under Diagnostic Code 5292, a 10 
percent rating is provided for a low back disorder which is 
productive of slight limitation of lumbar spine motion, a 20 
percent rating is provided for moderate limitation of lumbar 
spine motion and a 40 percent rating is provided for severe 
limitation of lumbar spine motion.

At his August 1998 RO hearing, the veteran testified that he 
originally sustained an injury to his back in service in 
1989; it was not until that injury that he learned he also 
had spina bifida occulta.  The veteran was wearing a back 
brace at the hearing and indicated that he has trouble 
bending over to tie his shoes in the morning.  He testified 
that he uses a cane and has been receiving physical therapy.

VA treatment records in July and August 1998 reflect that the 
veteran was seen for complaints of chronic lumbosacral strain 
and pain syndrome related to his lumbosacral spine.

On VA examination in October 1998, the veteran was observed 
to walk in the examining room with a guarded gait using a 
straight cane.  He rated his back pain as 
3/10 on a daily basis and indicated that he could not bend 
over or lift anything greater than 20 pounds without 
aggravating his back condition.  He described fatigue and 
decreased endurance, as well as constant stiffness.  He 
denied flare-up of his back.  On examination of the 
lumbosacral spine, there was no pain on deep palpation along 
the spinous processes of the anterior spine, or the 
transverse processes and adjoining areas of the musculature 
of the entire spine.  The veteran was able to walk on his 
heels and toes without difficulty and without the use of a 
straight cane.  Range of motion in the lumbosacral spine 
showed flexion possible to 80 degrees, extension possible to 
25 degrees, lateral flexion to 35 degrees, bilaterally, 
rotation to 45 degrees, bilaterally.  All range of motion was 
reported to have been performed without any pain.  Straight 
leg raising was negative to 80 degrees bilaterally.  Motor 
and sensory examination were reported to be normal.  The 
diagnosis included lumbosacral strain with normal examination 
of the lumbosacral spine.

On subsequent VA orthopedic examination in July 1999, there 
were no postural abnormalities and lumbar lordosis was well 
preserved.  The veteran complained of pain on palpation along 
the L2 to S1 vertebrae.  He was able to walk on his heels and 
toes without difficulty.  Range of motion in the lumbar spine 
was as follows:  flexion to 80 degrees with pain starting at 
50 degrees; extension to 25 degrees with pain starting at 20 
degrees; left lateral flexion to 35 degrees with pain at the 
end range of motion; rotation to 45 degrees, bilaterally, 
with pain throughout the range of motion.  The diagnosis was 
chronic lumbosacral strain.

The Board notes that neither the October 1998 nor the July 
1999 VA examinations reported clinical findings which would 
allow the rating board to take into account the provisions of 
38 C.F.R. §§ 4.40, and 4.45, and the guidelines set forth by 
the 

Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).  For this 
reason, further VA examination is required.


Summary

The veteran is hereby notified that a failure to report for 
any of the scheduled examination(s) requested above, without 
good cause, could well result in the denial of the claim(s).  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the veteran undergo any VA examination(s), 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records pertaining to his 
claimed cardiovascular disorder, hearing loss, tinnitus, an 
acquired psychiatric disorder to include PTSD, right knee 
disorder, bilateral hip condition, and low back disorder, to 
include any medical records from VA facilities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ascertain whether he has received any 
treatment for his service-connected low 
back disorder since July 1999, the date 
of the last VA examination for that 
disability.  Based on his response, the 
RO should obtain copies of all treatment 
records from the identified source(s), 
and associate them with the claims 
folder.

2.  The RO should also obtain a copy of 
all pertinent treatment records 
pertaining to the veteran's claimed 
disorders of the right knee, left hip, 
right hip, 
cardiovascular system, an acquired 
psychiatric disorder to include PTSD, 
hearing loss and tinnitus, and associate 
them with the claims folder.  These 
should include those records referenced 
by the veteran from Metroplex Hospital in 
Killeen, Texas; the Waco, Texas, VA 
Hospital; and Army Hospital in Fort Polk, 
Louisiana.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.

3.  The RO should contact the veteran and 
ask that he submit any additional 
evidence that supports his position that 
the claimed hearing loss, tinnitus, 
psychiatric disorder, and cardiovascular 
disorder are related to service, or that 
his claimed right knee disorder or 
bilateral hip disorders are related to 
his service-connected low back disorder.  
Any documents received by the RO should 
be associated with the claims folder.

4.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful events which he 
maintains led to his PTSD.  The veteran 
is advised that this information is 
vitally necessary in order to attempt to 
verify the claimed stressful events and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The RO should also advise 
the veteran that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.

5.  Thereafter, the RO should forward a 
copy of all additional information 
received from the veteran regarding his 
claimed stressor(s), together with a copy 
of the DD-214 and the veteran's service 
personnel records and all associated 
documents, to USASCRUR.  They should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressor(s).

6.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to determine the presence or 
absence of an acquired psychiatric 
disorder including PTSD and, if PTSD is 
present, whether it is related to one or 
more verified stressors in service.  The 
examiner must be instructed that only an 
event which has been verified may be 
considered for the purpose of determining 
whether exposure to such stressor in 
service has resulted in PTSD.  The 
examination report must indicate that a 
review of the claims folder was 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the veteran's verified 
in-service stressor(s).  The report of 
examination must include the complete 
rationale for all opinions expressed.  If 
an acquired psychiatric disorder other 
than PTSD is diagnosed, the VA examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that such acquired psychiatric disorder 
developed during service or is otherwise 
related to service.

7.  The veteran should also be afforded a 
VA orthopedic examination.  The purpose 
of the examination is to determine the 
current severity of the veteran's 
service-connected low back strain, spina 
bifida occulta at L5-S1 and to determine 
the nature and etiology of any pathology 
demonstrated in the right knee, left hip 
or right hip.  All tests and studies 
deemed warranted should be accomplished, 
and all findings should be reported in 
detail.  Range of motion of the low back 
must be reported in degrees and in all 
planes and the examiner must comment on 
whether there is less than slight, 
slight, moderate or severe limitation of 
motion of the lumbar spine.  The presence 
or absence of muscle spasm in the muscles 
of the low back must be noted.  The 
physician must also state whether there 
is listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in the standing position, loss of 
lateral spine motion with osteoarthritic 
changes, narrowing or irregularity of the 
joint space, and abnormal mobility on 
forced motion.  Following review of the 
entire claims file, to include a copy of 
this REMAND, the physician is 
specifically requested to review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the veteran's 
service connected lumbar strain, spina 
bifida occulta, L5-S1 upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. § 4.40 and 
4.45 (2000).

With respect to the veteran's right 
knee, left hip and right hip, the 
physician should diagnose all pathology 
that is demonstrated on examination.  
Thereafter, the VA examiner should offer 
an opinion in response to the following 
questions: (a) is it at least as likely 
as not that the veteran's service-
connected lumbosacral strain, spina 
bifida occulta, L5-S1 disorder caused 
his current right knee disorder; (b) is 
it at least as likely as not that the 
veteran's service-connected lumbosacral 
strain, spina bifida occulta, L5-S1 
disorder caused his current left hip 
and/or right hip disorder; (c) is it at 
least as likely as not that the 
veteran's service-connected lumbosacral 
strain, spina bifida occulta, L5-S1 
disorder has resulted in an increase in 
severity of his current right knee 
disorder and/or his left hip and or his 
right hip disorder(s).

8.  The veteran should also be afforded 
a VA examination with a cardiovascular 
specialist to determine the presence of 
any cardiac pathology and, if present, 
whether it is related to the veteran's 
military service or had its onset within 
the first post-service year.  The claims 
folder MUST be made available to the 
examining physician prior to the 
examination and the examiner should 
indicate that a review of the claims 
folder was accomplished.  Such tests as 
the examining physician deems necessary 
should be 
performed.  All findings should be 
reported in detail.  Following 
examination of the veteran, the VA 
examiner should diagnose all 
cardiovascular pathology and, if 
present, state whether it is at least as 
likely as not that such pathology was 
present in service or was manifest 
within the first post-service year or is 
otherwise related to service.

9.  The veteran should also be afforded a 
VA audiometric examination to determine 
the presence or absence of recognizable 
bilateral defective hearing pursuant to 
the provisions of 38 C.F.R. § 3.385.  
Thereafter, he should be afforded an ear 
examination to determine the etiology of 
any recognizable defective hearing, the 
presence or absence of tinnitus, and the 
etiology of tinnitus if found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination and 
the examination report should reflect 
that such a review was made.  Following a 
review of the complete record, the 
examiner should state whether it is at 
least as likely as not that any 
recognizable hearing loss or tinnitus 
developed during service or is otherwise 
related to the veteran's military service 
and whether any sensorineural hearing 
loss was present in the first post-
service year.

10.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination(s) and to 
cooperate in the development of the 
claims on appeal.  The consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that the veteran 
does not report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

11.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification action required by the 
Veterans Claims Assistance Act have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

12.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a 
cardiovascular disorder, bilateral 
hearing loss, tinnitus, and an acquired 
psychiatric disorder to include PTSD, and 
secondary service connection for a right 
knee disorder and a left hip and right 
hip disorder, and the issue of 
entitlement to a current increased rating 
for lumbosacral strain, spina bifida 
occulta, L5-S1, on the merits, in light 
of all applicable evidence of record and 
all pertinent legal authority, to include 
the provisions of 38 C.F.R. § 3.310 and 
the decision of the Court in Allen, 
supra, and the recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant.

13.  Thereafter, if any issue on appeal 
remains denied, an appropriate SSOC 
should be provided to the veteran and his 
representative.  After the veteran has 
had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for further appellate review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



